Citation Nr: 0523388	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  96-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether injuries sustained by the veteran in a motor vehicle 
accident in September 1994 were due to the veteran's own 
willful misconduct.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and his daughter


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board issued a decision in this case in September 2000, 
finding that the injuries sustained by the veteran in a motor 
vehicle accident in September 1994 were due to his own 
willful misconduct.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Motion for Remand, an April 
2001 Order of the Court vacated the Board's September 2000 
decision and remanded the case to the Board for further 
action.  The Board issued another decision in September 2001 
that again found that the injuries sustained by the veteran 
in a motor vehicle accident in September 1994 were due to his 
own willful misconduct.  The veteran again appealed the 
Board's decision to the Court.  In an August 2004 Memorandum 
Decision, the Court vacated the Board's September 2001 
decision and again remanded the case for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court's August 2004 Memorandum Decision held, in effect, 
that the Board's decision had not properly considered some of 
the evidence that was favorable to the veteran's claim and 
remanded the case for the Board to consider the veteran's 
appeal once more.  

On review of the file, however, the Board notes that the 
Court remanded the case in April 2001 so that the Board could 
address the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).  Subsequent to the Board's September 2001 
decision, the Court's caselaw has provided considerable 
additional guidance regarding the notice and assistance 
required by the VCAA.  However, since the Board's September 
2001 decision, the case has been under review by the Court, 
so that neither the Board nor the RO has had an opportunity 
to address the specific aspects of VCAA notice elucidated by 
the Court.  

Consequently, because the veteran has not been furnished any 
proper VCAA notice regarding his claim, it would be 
prejudicial to the veteran for the Board to proceed with 
final appellate consideration of his appeal at this time.  
The Board also notes that the veteran's attorney raised that 
issue in his September 2002 brief to the Court.  

Therefore, this case is again REMANDED to the RO for the 
following actions:  

1.  The RO should furnish the appellant 
with proper notice concerning his claim 
that complies with the provisions of the 
VCAA and pertinent Court decisions.  

2.  After allowing an appropriate period 
of time for the veteran to respond to the 
VCAA notice, the RO should then again 
consider his claim.  If action taken 
remains adverse to the veteran, he and 
his attorney should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




